Citation Nr: 1742172	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO. 12-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than service-connected major depressive disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 50 percent for major depressive disorder.

 3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1974 in the United States Army, to include service in Vietnam. The Veteran received the following decorations, medals, and badges: Bronze Star Medal, Distinguished Flying Cross w/1 Oak Leaf Cluster, Air Medal, Army Commendation Medal, Meritorious Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal, Army Aviation Badge, Gallantry Cross Medal, and Good Conduct Medal.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which granted service connection for depressive disorder, with an initial evaluation of 10 percent, and denied service connection for PTSD. In an April 2017 rating decision, the RO increased the initial evaluation of the Veteran's service-connected major depressive disorder to 50 percent. Since the Veteran was not awarded the highest possible evaluation, and was presumed to be seeking the maximum possible evaluation, the issue remained on appeal. A.B. v. Brown, 6 Vet. App. 35 (1993). 

In October 2015, the Veteran testified at a hearing before a Veterans Law Judge in this matter. A transcript of that hearing has been associated with the Veteran's claim file. It is important to note two things about this hearing. First, the Veteran testified at this hearing that he cannot work due to his service-connected major depressive disorder, effectively raising a claim for TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). Therefore, the Board took jurisdiction over the TDIU claim. Second, the Veterans Law Judge who conducted the hearing (and subsequently signed a December 2015 remand) is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before another Veterans Law Judge who would decide the claim. However, the Veteran did not indicate that he wished to testify at a new hearing; thus, the Board will proceed with adjudication.


REMAND

The Board again finds that additional development is warranted in this case before a decision may be rendered. A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v West, 11 Vet.App. 268, 271 (1998).

In the December 2015 remand, the Board found the Veteran must be afforded a VA examination to accurately gauge the severity of his service-connected major depressive disorder, and to assess whether he has any other acquired psychiatric disorders, to include PTSD, that are related to his time in service. See McLendon v Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Barr v Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). More specifically, the Board stated, in pertinent part, "In rendering these opinions, the examiner should reconcile any current diagnoses with the diagnosis of PTSD from the Veteran's treating mental health provider in August 2010." 

In response to the Board's remand, a VA examination of the Veteran's mental health occurred in February 2017. However, the February 2017 VA examination does not adequately address the issues raised in the remand. Specifically, the examiner did not specifically address the diagnosis of PTSD from the Veteran's treating mental health provider in August 2010. 

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided. Barr v Nicholson, 21 Vet. App. 303 (2007). Therefore, on remand the AOJ must obtain an additional medical opinion by a qualified VA examiner to assess whether the Veteran has any other acquired psychiatric disorders, to include PTSD. The examiner must specifically reconcile any current diagnoses, other than the already-service-connected major depressive disorder, with the diagnosis of PTSD from the Veteran's treating mental health provider in August 2010. If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report. The AOJ must arrange for the Veteran to undergo examination, however, only if such examination is needed to answer the questions posed.

With regards to the Veteran's claims for an increased rating for his major depressive disorder and entitlement to TDIU, the Board finds that these claims are inextricably intertwined with the pending claim for service connection for an acquired psychiatric disorder other than service-connected major depressive disorder. As the any allowance of the claim for service connection or for increase remanded herein could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this Remand to the examiner who conducted the February 2017 VA examination, or if that examiner is unavailable to another qualified VA medical professional, who must offer a well-reasoned opinion as to whether the Veteran has any acquired psychiatric disorders other than major depressive disorder, to include PTSD, that may be attributed to service.

Based on thorough review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must reconcile any current diagnoses other than major depressive disorder with the diagnosis of PTSD from the Veteran's treating mental health provider in August 2010. If no other diagnoses are found to be present (or to have been present at any point during the appeal period), the examiner must reconcile that finding with the August 2010 diagnosis of PTSD.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



